—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered May 4, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Evidence of uncharged crimes was properly admitted to complete the narrative and to explain why the defendant was targeted (see, People v Coleman, 205 AD2d 795, 796; People v Campbell, 204 AD2d 474).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Joy, J. P., Altman, Goldstein and H. Miller, JJ., concur.